Advisory Action
Acknowledged is the applicant’s after-final response filed on April 11, 2022, and submitted under the 2.0 pilot program. Amendments have been proposed to claims 1, 11, 18, and 21.
The amendments will be entered to the record, as the changes to claims 1, 11, and 18 simply clarify that the liquid circulating within the first tube cools the body portion rather than the substrate inserted within the body portion. By definition, the satisfaction of the second condition presupposes the satisfaction of the first. 
Changes have been proposed to another portion of claim 11, as well as claim 21, to stipulate that the second groove extends into the sixth surface of the second body portion rather than the fifth surface. As Anwar shows a second body portion having tubes formed in both the fifth and sixth surfaces, the claims remain rejected under USC 103 over the same grounds. These changes do, however, overcome the outstanding 112a and 112b rejections.
Because the proposed amendments do not meaningfully alter claim scope or demand serious consideration vis-à-vis the deliverances of the prior art, they have been entered to the record.
Lastly, the applicant rehearses several, previously presented arguments drawn to the outstanding 103 rejections. These arguments are not persuasive and, for brevity, the examiner refers Applicant to the responses elaborated in the 2/18/22 Office letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716